*162On Rehearing.
PER CURIAM.
In application for rehearing counsel for defendants have called the Court’s attention to the fact that our judgment awarding compensation failed to make allowance for payments admittedly made between the dates of October 22, 1948, and December 15, 1948, inclusive. Accordingly, it is ordered that the judgment heretofore entered in this case be, and it is, amended to the extent of allowing credit for compensation payments heretofore made on behalf of defendants.
The application for rehearing is denied.